 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   JENNIFER McILROY-MITCHELL,                          Case No.: 19cv0649-MMA-MDD
     INDIVIDUALLY AND AS TRUSTEE
10
     FOR THE ERIC MITCHELL AND                           AMENDED SCHEDULING ORDER
11   JENNIFER McILROY-MITCHELL                           REGULATING DISCOVERY
     REVOCABLE TRUST,                                    AND OTHER PRE-TRIAL
12
                                        Plaintiff,       PROCEEDINGS
13
     v.
14
     METROPOLITAN LIFE INSURANCE
15
     COMPANY,
16                                    Defendant.
17
18         On December 2, 2019, the parties filed a stipulation to extend the discovery AND
19   pretrial motions deadlines. (ECF 14). Good cause appearing, IT IS HEREBY
20   ORDERED:
21         1.     All discovery, including expert discovery, shall be completed by all parties
22   by March 2, 2020. Completed means that interrogatories, requests for production, and
23   other discovery requests must be served at least thirty (30) days prior to the established
24   cutoff date so that responses thereto will be due on or before the cutoff date. All
25   subpoenas issued for discovery must be returnable on or before the discovery cutoff date.
26   All disputes concerning discovery shall be brought to the attention of the Magistrate
27   Judge no later than thirty (30) days following the date upon which the event giving rise to
28

                                                     1
                                                                                19cv0649-MMA-MDD
 1   the dispute occurred. The parties are required to meet and confer regarding all discovery
 2   disputes pursuant to the requirements of Local Rule 26.1(a). The parties are to comply
 3   with the chambers rules of the Magistrate Judge in bringing discovery before the court.
 4          2.      Failure to comply with this section or any other discovery order of the court
 5   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
 6   the introduction of experts or other designated matters in evidence.
 7          3.      All dispositive pretrial motions, including motions for summary judgment
 8   and motions addressing Daubert issues, must be filed by April 2, 2020.1 Counsel for the
 9   moving party must obtain a motion hearing date from Judge Anello’s law clerk. The
10   period of time between the date you request a motion date and the hearing date may vary
11   from one district judge to another. Please plan accordingly. Failure to make a timely
12   request for a motion date may result in the motion not being heard.
13          4.      If appropriate, following the filing of an order ruling on a motion for
14   summary judgment or other dispositive pretrial motion, or in the event no such motion is
15   filed, after the expiration of the deadline set forth in paragraph 8, supra, Judge Anello will
16   issue a pretrial scheduling order setting a pretrial conference, trial date, and all related
17   pretrial deadlines. The parties must review and be familiar with Judge Anello’s Civil
18   Chambers Rules, which provide additional information regarding pretrial scheduling.
19          5.      A Mandatory Settlement Conference will be conducted on March 13, 2020
20   at 9:30AM in the chambers of Magistrate Judge Mitchell D. Dembin. Counsel or any
21   party representing himself or herself must submit confidential settlement briefs directly to
22   the magistrate judge’s chambers by March 4, 2020. All parties are ordered to read and
23   fully comply with the Chambers Rules of the assigned Magistrate Judge.
24          6.      A post trial settlement conference before a magistrate judge may be held
25   within 30 days of verdict in the case.
26
27
     1
       This deadline is not applicable to pretrial motions in limine. For further information regarding motions
28   in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                         2
                                                                                           19cv0649-MMA-MDD
 1         7.     The dates and times set forth herein will not be modified except for good
 2   cause shown.
 3         8.     Briefs or memoranda in support of or in opposition to any pending motion
 4   must not exceed twenty-five (25) pages in length without leave of a district court judge.
 5   No reply memorandum will exceed ten (10) pages without leave of a district court judge.
 6   Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
 7   and a table of authorities cited.
 8         9.     Plaintiff’s counsel must serve a copy of this order on all parties that enter
 9   this case hereafter.
10         IT IS SO ORDERED.
11   Dated: December 8, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 19cv0649-MMA-MDD
